NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                         FILED
                            FOR THE NINTH CIRCUIT                           DEC 22 2010

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

JAMES DOVENBERG,                                 No. 10-35007

              Plaintiff - Appellant,             D.C. No. 3:08-cv-00889-MO

  v.
                                                 MEMORANDUM *
UNITED STATES OF AMERICA, by and
through the United States Forest Service;
UNITED STATES FOREST SERVICE;
STATE OF OREGON, by and through the
Oregon Department of Forestry; OREGON
DEPARTMENT OF FORESTRY,

              Defendants - Appellees.



                   Appeal from the United States District Court
                            for the District of Oregon
                   Michael W. Mosman, District Judge, Presiding

                     Argued and Submitted December 7, 2010
                               Seattle, Washington




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
Before: O’SCANNLAIN and TALLMAN, Circuit Judges, and EZRA, District
Judge.**

      James Dovenberg appeals from the district court’s dismissal of his suit

against the United States and the United States Forest Service (“Forest Service”)

for lack of subject matter jurisdiction under Federal Rule of Civil Procedure

12(b)(1). As the facts are known to the parties, we repeat them here only as

necessary to explain our decision.

      Dovenberg’s complaint challenges broadly the government’s allegedly

negligent training, supervision, and instruction of Forest Service personnel

working on Dovenberg’s land while fighting and remediating damage from the

14,000-acre Shake Table Complex wildfire in 2006. Decisions regarding the

training and supervision of government employees “fall squarely within the

discretionary function exception” to the Federal Tort Claims Act, Nurse v. United

States, 226 F.3d 996, 1001 (9th Cir. 2000), as does the Forest Service’s choice of

how to fight a wildfire, see Miller v. United States, 163 F.3d 591, 595–96 (9th Cir.

1998). Dovenberg’s claims against the government are therefore barred. See 28

U.S.C. § 2680(a).

      The district court’s grant of the government’s motion to dismiss is

      AFFIRMED.

        **
             The Honorable David A. Ezra, United States District Judge for the
District of Hawaii, sitting by designation.